     Case 2:16-cv-05376-DSF-PLA Document 111-1 Filed 06/25/20 Page 1 of 2 Page ID
                                      #:1352



 1                            DECLARATION OF MICHAEL R. SEW HOY
 2         I, Michael R. Sew Hoy, declare as follows:
 3         1.     I am an Assistant United States Attorney in the Office of the United States
 4   Attorney for the Central District of California in Los Angeles, California. I am one of
 5   the attorneys responsible for the representation of the Plaintiff United States of America
 6   (the “government”) in this matter. I have personal and first-hand knowledge of the facts
 7   set forth in this Declaration and, if called to testify, I could and would testify
 8   competently thereto.
 9         2.     I make this declaration in support of the government’s application to unseal
10   the Declaration of Emily Beare (DN 100); the Supplemental Declaration of Emily Beare
11   filed in Support of the Notice of Joint Ex Parte Application to Amend Order for
12   Interlocutory Sale and Substitute Res (DN 102); and the Declaration of David Kettel
13   (“Kettel Declaration”) (DN 104) (collectively the “Declarations”).
14         3.     On June 24, 2020, government counsel provided Counsel for claimants 212
15   West 18th Street LLC, Atlantic Property Trust, and Minor Children Beneficiaries,
16   through their guardian Safeya Ahmed Kulaib Al Hameli (collectively, the “Qubaisi
17   Claimants”) with notice of the government’s intent to file an ex parte application to
18   unseal the Declarations and asked if she would oppose the application. Counsel for the
19   Quabaisi Claimants, responded that it does not oppose the application.
20         3.     On June 24, 2020, government counsel also provided Counsel for claimants
21   Board of Managers of the Walker Tower Condominium, a/k/a Residential Section of the
22   Walker Tower Condominium’s (the “Board of Managers” or “Board”) with notice of the
23   government’s intent to file an ex parte application to unseal the Declarations and
24   requested that the Board provide its position by June 25, 2020. As of time of this filing,
25   the government has received no response from the Board.
26         4.     On or about May 13, 2020, the Government and a potential purchaser
27   executed a sale contract and set a closing date for June 30, 2020. The purchaser also
28   provided a deposit to the government in connection with the sale. As such, the
     Case 2:16-cv-05376-DSF-PLA Document 111-1 Filed 06/25/20 Page 2 of 2 Page ID
                                      #:1353



 1   information in the Declarations relating to the Defendant Real Property’s sales price and
 2   value, as well as the government’s desire to keep this information confidential prior to a
 3   sales contract being executed, are no longer relevant. Furthermore, much of the
 4   information relating to the sales price has already been publicized in the media. See
 5   “The Justice Department Inked a Deal to Sell 1MDB Penthouse for 64% Off. The Condo
 6   Board is Fighting Back,” Wall Street Journal (Jun. 17, 2020), located at
 7   https://www.wsj.com/articles/the-justice-department-inked-a-deal-to-sell-1mdb-
 8   penthouse-for-64-off-the-condo-board-is-fighting-back-11592427639.
 9         I declare under penalty of perjury under the laws of the United States of America
10   that the foregoing is true and correct.
11         Executed on June 25, 2020, at Los Angeles, California.
12

13                                                       /s/Michael R. Sew Hoy
                                                         MICHAEL R. SEW HOY
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                  2
